DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Claims 1-10 are pending. Claim 1 is currently amended. A terminal disclaimer has been filed to overcome the non statutory double patenting rejection, and accordingly it is withdrawn. The amendments to the claims have overcome the 35 USC 112 second paragraph rejections and accordingly the rejections are withdrawn. 
Allowable Subject Matter
Claims 1-10 are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “at least one remote temperature sensor configured to determine first temperature data associated with air outside of a building; at least one internal temperature sensor configured to determine second temperature data associated with air adjacent to the flow control device…a controller communicatively connected to the at least one remote temperature sensor and the at least one internal temperature sensor, and being configured to control operation of the at least one valve based at least on one of the first temperature data or the second temperature data.” in combination with the other limitations set forth in the independent claim; and for the reasons previously indicated in the parent application US SN 16/027087 in the notice of allowance, mailed on 8/5/2020. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753